number release date id office uilc cca_2012043013382818 ------------- from -------------------- sent monday date pm to ------------------- cc subject re sec_6049 -------- as we discussed this morning i ran the issue past another attorney in the branch who is considerably more knowledgeable about information returns and reporting requirements than i am essentially the state office should report assuming it has a reporting obligation under sec_6049 the interest_paid on the unclaimed funds using the name and tin of the decedent or the decedent's_estate as appropriate without regard to payment on a claim by a nursing home or funeral home for services rendered if the interest being reported is or would be includible on the decedent's final income_tax return then presumably the form 1099-int should report the decedent's name and ssn whereas the estate's number if there is one should be used if the interest is income to the estate in other words the reporting in terms of payee name and tin seemingly should operate the same as if the funds were held in a bank account let me know if you want to discuss or have questions thanks
